—In an action, inter alia, for the refund of a mortgage application fee, the defendant appeals from a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated December 4, 1998, which, after a nonjury trial, is in favor of the plaintiffs and against it in the principal sum of $28,000.
Ordered that the judgment is affirmed, with costs.
The parties agreed, in a letter of intent, that the plaintiffs’ mortgage application fee would be refundable only if the defendant failed to issue a commitment letter, or if the commitment letter contained terms different from those in the letter of intent. Contrary to the defendant’s contention, the Supreme Court properly found that the commitment letter contained terms different from those in the letter of intent (see, Chiaro v Chiaro, 213 AD2d 369; Nicastro v Park, 113 AD2d 129). Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.